



MISE EN GARDE

Le président du comité qui
    entend cet appel ordonne que lordonnance suivante soit jointe au dossier :

Lordonnance limitant la
    publication dans cette instance, en vertu des paragraphes 486.4 (1), (2),
    (2.1), (2.2), (3) ou (4) ou en vertu des paragraphes 486.6 (1) ou (2) du
Code criminel
, est maintenue. Ces
    dispositions du
Code criminel
prévoient ce qui suit :

486.4(1) Sous réserve du
    paragraphe (2), le juge ou le juge de paix qui préside peut rendre une
    ordonnance interdisant de publier ou de diffuser de quelque façon que ce soit
    tout renseignement qui permettrait détablir lidentité de la victime ou dun témoin
    dans les procédures relatives à :

a) lune des infractions
    suivantes;

(i) une infraction
    prévue aux articles 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171,
    171.1, 172, 172.1, 172.2, 173, 210, 211, 213, 271, 272, 273, 279.01, 279.011,
    279.02, 279.03, 280, 281, 286.1, 286.2, 286.3, 346 ou 347,

(ii)
une infraction prévue par la présente loi, dans toute version
    antérieure à la date dentrée en vigueur du présent sous-alinéa, dans le cas où
    lacte reproché constituerait une infraction visée au sous-alinéa (i) sil
    était commis à cette date ou par la suite
,

(iii) [Abrogé, 2014, ch.
    25, art. 22(2).]

b)
deux
    infractions ou plus dans le cadre de la même procédure, dont lune est une
    infraction visée à lalinéa
a
).

(2)
Dans les procédures relatives à des infractions visées aux alinéas (1)
a
) ou
b
), le juge ou le juge de paix qui préside est tenu :

a
) daviser dès que possible les témoins âgés de moins de dix-huit
    ans et la victime de leur droit de demander lordonnance ;

b
) de rendre lordonnance, si le poursuivant, la victime ou lun de
    ces témoins lui en fait la demande.

(2.1) Sous réserve du
    paragraphe (2.2), le juge ou le juge de paix qui préside peut rendre une
    ordonnance interdisant de publier ou de diffuser de quelque façon que ce soit
    tout renseignement qui permettrait détablir lidentité de la victime âgée de
    moins de dix-huit ans dans les procédures relatives à toute infraction autre
    que celles visées au paragraphe (1).

(2.2) Dans les
    procédures relatives à toute infraction autre que celles visées au paragraphe
    (1), le juge ou le juge de paix qui préside est tenu, si la victime est âgée de
    moins de dix-huit ans :

a
) daviser dans les meilleurs délais la victime de son droit de
    demander lordonnance ;

b
) de rendre lordonnance, si le poursuivant ou la victime lui en
    fait la demande.

(3) Dans les
    procédures relatives à une infraction visée à larticle 163.1, le juge ou le
    juge de paix rend une ordonnance interdisant de publier ou de diffuser de
    quelque façon que ce soit tout renseignement qui permettrait détablir
    lidentité dun témoin âgé de moins de dix-huit ans ou dune personne faisant
    lobjet dune représentation, dun écrit ou dun enregistrement qui constitue
    de la pornographie juvénile au sens de cet article.

(4) Les ordonnances
    rendues en vertu du présent article ne sappliquent pas à la communication de
    renseignements dans le cours de ladministration de la justice si la
    communication ne vise pas à renseigner la collectivité.

486.6(1)
Quiconque transgresse une ordonnance rendue conformément aux
    paragraphes 486.4(1), (2) ou (3) ou 486.5(1) ou (2) est coupable dune
    infraction punissable sur déclaration de culpabilité par procédure sommaire.

(2) Il est entendu que
    les ordonnances mentionnées au paragraphe (1) visent également linterdiction,
    dans les procédures pour transgression de ces ordonnances, de diffuser ou de
    publier de quelque façon que ce soit tout renseignement qui permettrait détablir
    lidentité de la victime, du témoin ou de la personne associée au système
    judiciaire que lordonnance vise à protéger.
2005, ch.
    32, art. 15.




COUR DAPPEL DE LONTARIO

RÉFÉRENCE : R. c. F.J., 2021 ONCA 268

DATE : 20210430

DOSSIER : C66173

Les juges van Rensburg, Benotto
    et Thorburn

ENTRE

Sa Majesté la Reine

Intimée

et

F.J.

Appelant

David Parry, pour lappelant

Vallery Bayly, pour lintimée

Date de laudience : le 3
    décembre 2020 par visioconférence

En appel de la condamnation prononcée le
    27 juillet 2018 et de la peine imposée le 19 décembre 2018 par la juge Michelle
    OBonsawin de la Cour supérieure de justice, dont les motifs figurent à 2018
    ONSC 4587.

La juge Thorburn :

A.

SURVOL

[1]

Lappelant a été reconnu coupable des infractions
    de contacts sexuels, incitation à des contacts sexuels et agression sexuelle
    par rapport à la plaignante, N.J., contrairement aux arts. 151, 152 et 271 du
Code
    criminel
, L.R.C. 1985, c. C‑46. Le 19 décembre 2018, la juge de
    procès a prononcé un arrêt des procédures pour les chefs daccusation en vertu
    des arts. 152 et 271 du
Code criminel
. Lappelant a reçu une peine
    demprisonnement de deux ans moins un jour pour les contacts sexuels.

[2]

Il interjette appel de sa condamnation et il fait
    demande dautorisation dappel de sa peine.

[3]

La plaignante a décrit plusieurs incidents qui
    ont eu lieu quand elle avait lâge de 12 ans.

[4]

La plaignante a dit que le premier incident
    sest déroulé chez ses grands-parents maternels. Elle est allée acheter des
    bonbons à un magasin. Au retour, elle regardait des bandes dessinées avec ses cousines.
    Lappelant (son oncle) était assis à côté delle sur le divan. Il a chuchoté de
    prendre un bonbon « Strap », daller dans la salle de toilette et de mettre
    le bonbon sur son vagin. La plaignante a obéi et a par la suite donné le bonbon
    à lappelant.

[5]

La plaignante a décrit un deuxième incident qui
    a eu lieu quand lappelant la conduisait chez elle pour chercher ses vêtements
    afin quelle puisse coucher chez ses cousines. Rendu chez elle, lappelant lui
    a demandé de baisser ses pantalons et de se mettre à quatre pattes. Ensuite,
    lappelant a frappé ses fesses nues. Il lui a demandé de lever son chandail et
    de lui montrer ses seins. Il na pas touché les seins de la plaignante. Par la
    suite, il lui a ordonné de remettre ses vêtements. Avant de sortir de chez
    elle, lappelant la embrassée.

[6]

La plaignante a aussi témoigné que lappelant la
    embrassée : près de la salle de lavage dans limmeuble des grands-parents ;
    dans lascenseur de limmeuble des grands-parents ; dans le salon de lappelant
    ; et à lentrée à larrière de limmeuble des grands-parents. De plus, la
    plaignante a témoigné que lappelant lui a demandé de sucer son pouce dans le
    sous-sol de lappelant.

[7]

La question principale en litige que la juge de
    procès devait résoudre concernait la crédibilité et la fiabilité des témoins,
    notamment la plaignante et lappelant.

[8]

Lappelant interjette appel de sa condamnation
    et fait demande dautorisation dappel de sa peine demprisonnement pour les
    raisons suivantes :

1.

En trouvant quil y avait preuve dune absence de
    motif pour fabriquer, la juge de procès a renversé le fardeau de la preuve ;

2.

La juge de procès a utilisé les déclarations
    antérieures compatibles de la plaignante pour renforcer sa crédibilité ;

3.

La juge de procès a accepté le témoignage de la
    plaignante sur des questions fondamentales, malgré les incohérences, parce que
    la plaignante était enfant ;

4.

La juge de procès a accordé trop dimportance au
    comportement de la plaignante quand elle témoignait ; et

5.

La juge de procès na pas accordé assez
    dimportance aux circonstances atténuantes de lappelant lors de la
    détermination de la peine et elle a erré en imposant une peine manifestement non
    indiquée.

[9]

Lintimée demande que lappel soit rejeté pour
    les raisons suivantes :

1.

La juge de procès a répondu aux représentations
    de la défense que la plaignante avait un motif pour fabriquer en lien avec les
    allégations de sa cousine. Elle na pas renversé le fardeau de la preuve en
    concluant que la plaignante navait pas fabriqué les allégations ;

2.

La juge de procès na pas utilisé les
    déclarations antérieures compatibles de la plaignante pour renforcer sa
    crédibilité. Elle sest servie de ces déclarations pour répondre aux
    représentations de la défense quil y avait des incohérences importantes au
    sein de sa preuve ;

3.

La juge de procès a évalué la preuve de la
    plaignante à la lumière de son jeune âge selon les principes de droit
    applicables ;

4.

La juge de procès na pas accordé trop
    dimportance au comportement de la plaignante. Le comportement nétait quun
    facteur parmi plusieurs qui ont mené la juge de procès à retenir la preuve de
    la plaignante ; et

5.

La juge de procès na pas exercé son pouvoir
    discrétionnaire de façon déraisonnable en soupesant les circonstances
    aggravantes et atténuantes.
De plus, la peine est
    raisonnable.

[10]

Pour les motifs qui suivent, lappel est rejeté.

B.

ANALYSE

(1)

La norme de contrôle

[11]

Lévaluation de la crédibilité des témoins par la
    juge de procès commande la retenue judiciaire en appel. Cependant, lévaluation
    des erreurs de droit permet une intervention en appel :
R. v. Luceno
,
    2015 ONCA 759, 331 C.C.C. (3
e
) 51, au para. 34 ;
R. v. Lacombe
,
    2019 ONCA 938, 383 C.C.C. (3
e
) 114, au para. 32.

(2)

Le traitement du motif pour fabriquer

[12]

Lappelant maintient que la juge de procès a
    erré en traitant une absence de preuve de motif pour fabriquer comme preuve dune
    absence de motif pour fabriquer et, par conséquent, la juge de procès a
    renversé le fardeau de la preuve. Lappelant prétend que la preuve entendue
    lors du procès nétait pas capable de prouver une absence définitive de motif
    pour fabriquer. Selon lappelant, la juge de procès a conclu quil y avait
    preuve dune absence de motif pour fabriquer quand elle a dit que la plaignante
    « na pas de raison pour mentir » et quand la juge de procès a
    souligné, « je ne crois pas que D.J. et [la plaignante] ont créé un
    complot tel quallégué par la [d]éfense » et « je ne crois pas que
    [la plaignante] a inventé ses allégations contre [lappelant] ».

(a)

Le droit concernant le motif pour fabriquer

[13]

Labsence dun motif pour fabriquer est un
    facteur pertinent dans lanalyse de la crédibilité des témoins, mais « [w]hat
    must be avoided  is any suggestion that  the absence of a demonstrated motive
    to fabricate necessarily means that there was no motive [to fabricate] » :
R. v. Batte
(2000), 145 C.C.C. (3
e
) 449, au para. 121.

[14]

Dans larrêt
R. v. Bartholomew
, 2019 ONCA
    377, 375 C.C.C. (3
e
) 534, aux paras. 21-23, 25 et 28, le juge
    Trotter a fait une analyse détaillée de lutilisation du motif pour
    fabriquer :

An ulterior motive, or a motive to fabricate,
    on the part of a complainant may be  important.



However, problems occur when  there is no
    apparent motive to fabricate, but the evidence falls short of actually proving
    absence of motive. In these circumstances,
it is dangerous and impermissible
    to move from an apparent lack of motive to the conclusion that the complainant
    must be telling the truth
. People may accuse others of committing a crime
    for reasons that may never be known, or for no reason at all[.]

Therefore,
there is a significant
    difference between absence of proved motive and proved absence of motive
[.]
    The reasons are clear. In
R. v. B.
    (R.W.)
(1993), 24 B.C.A.C. 1 (C.A.), Rowles
    J.A. explained, at para. 28: it does not logically follow that because there
    is no apparent reason for a motive to lie, the witness must be telling the
    truth. This point was made in
[
R. v. L.L.
, 2009 ONCA 413, 244 C.C.C. (3d) 149]
, in which Simmons J.A. said, at para. 44: the fact that a
    complainant has no
apparent
motive to fabricate does not mean that the
    complainant has no motive to fabricate[.]



More
    importantly, evidence of a good relationship between the
complainant
and the
    appellant was not capable of proving that the complainant had no motive to
    fabricate; it could do no more than support the conclusion of an absence of
    evidence of a proved motive[.] This state of affairs was not capable of
    enhancing the complainants credibility, as the trial judge did. At best, it
    was a neutral factor.



[T]he trial judges findings on the issue of
    motive formed an important part of her credibility assessment of the
    complainant. She used her finding of a proved absence of motive to enhance the
    credibility of the complainant, which was a central issue at trial. This
    amounted to a miscarriage of justice warranting a new trial.
[Citations omises ; soulignements ajoutés.]

[15]

Dans larrêt
R. v. L.L.
, 2009 ONCA 413,
    244 C.C.C. (3
e
) 149, au para. 45, la juge Simmons a prononcé le
    suivant :

[E]vidence of a good relationship does no
    more than reinforce the absence of evidence of proved motive.

The same reasoning applies to evidence of
    negative consequences that may ensue from making serious allegations. Although
    they highlight the significance of absence of evidence of motive, they do not
    prove the absence of a hidden motive. [Notes omises.]

[16]

Dans larrêt
R. v. Ignacio
, 2021 ONCA
    69, au para. 22, autorisation de pourvoi à la C.S.C. demandée, 39552, la juge
    Pepall cite la prononciation suivante du juge de procès : « I note as well
    that [the complainant] had no motive to falsely accuse Mr. Ignacio of a serious
    crime ». Dans
Ignacio
,

aux paras. 25-26, lappelant a soumis quen
    trouvant quil y avait preuve dune absence de motif pour fabriquer, le juge de
    procès a renversé le fardeau de la preuve.

[17]

Dans son analyse, aux paras. 34-36 de
Ignacio
,

la juge Pepall a prononcé le suivant :

[I] am not persuaded that the trial judge
    found that the Crown had proven no motive to fabricate. If that had been the
    case  the Crown would have had a powerful platform to assert that the
    complainant was telling the truth. One would expect such a finding to play a
    much more prominent role in the trial judges analysis of credibility than it
    did. Instead, it simply amounted to an observation and a factor to
    consider, to use the trial judges words.

Moreover, the trial judge was required to
    consider motive to fabricate due to the defence allegation that the complainant
    had a motive to fabricate. In the context of the defence submissions, he was
    entitled to look to the evidence for any suggestion of motive and conclude that
    there was no such evidence. The trial judges reference to the state of the
    relationship between the complainant and the appellant does not reflect a
    finding that the complainant had
no
motive to fabricate. It is equally
    consistent with a finding that there was
no evidence
of any motive to fabricate.

In my view, the language the trial judge used
    and the context are much more reflective of a finding that there was an absence
    of
evidence
of any motive to fabricate. The trial judge did not find that the
    Crown had proven that the complainant had
no
motive to
    fabricate. He effectively found that there was an
absence of evidence
of any motive to fabricate, and he treated this finding as one
    factor in the credibility analysis. [Soulignements dans loriginal.]

(b)

Lapplication du droit aux faits

[18]

Lappelant a soutenu que la plaignante aurait pu
    être motivée par sa cousine D.J. pour fabriquer ses allégations.

[19]

D.J., une des filles de lappelant, a accusé
    lappelant davoir commis des infractions sexuelles contre elle. Entre le 21
    novembre 2013 et le 3 novembre 2015, lappelant était assujetti à un engagement
    de mise en liberté. À la suite dun procès, lappelant a été acquitté de toutes
    les infractions le 3 novembre 2015.

[20]

Pendant son interrogatoire principal, la
    plaignante a soutenu quelle avait connaissance de ce qui sest passé avec D.J.,
    mais pas en grand détail. La famille en parlait, mais personne ne croyait les
    allégations de D.J. La plaignante avait peur que sa famille ne la croie pas non
    plus. D.J. était à lécole secondaire et la plaignante était à lécole intermédiaire.
    Ces écoles étaient dans le même édifice. Daprès la plaignante, elles se
    voyaient rarement, elles se parlaient seulement quand elles se croisaient dans
    les couloirs de lécole et elles nont jamais discuté de leurs allégations
    contre lappelant.

[21]

En contre-interrogatoire, la plaignante a
    témoigné quelle ne savait pas où D.J. est allée habiter après avoir quitté la
    maison de lappelant. Par la suite, elle a dit que D.J. est venue habiter chez elle
    et sa mère pour une période, mais elle a maintenu quelle navait pas discuté
    des allégations avec D.J. Elle a dit quelle avait oublié et a expliqué que sa
    mémoire nest « pas très bonne ». La mère de la plaignante a confirmé la preuve
    de la plaignante que D.J. avait passé moins dun mois chez eux en 2013 et que
    la plaignante et D.J. ne passaient pas beaucoup de temps ensemble pendant cette
    période.

[22]

D.J. a aussi témoigné pendant le procès de
    lappelant. Notamment, elle a témoigné quelle a fréquenté la même école que la
    plaignante pendant deux ans et quelles ont vécu ensemble durant la période en
    question, mais pas pour longtemps. Elle a témoigné quen 2016, elle avait
    envoyé un message à ses surs, indiquant que « tout va changer, on va pouvoir
    se revoir ». Lexplication donnée est quelle voulait faire une application à
    la cour pour obtenir la garde de ses surs. De plus, elle a nié avoir discuté ses
    allégations contre lappelant avec la plaignante.

[23]

A.J., la sur de D.J., a confirmé quelle a reçu
    le message de D.J. avant quelle ait appris les allégations de la plaignante. Aussi,
    la plaignante lui a parfois donné des nouvelles à propos de D.J. après lavoir
    vue à lécole.

[24]

La juge de procès a trouvé que largument de la défense
    que la plaignante aurait pu être motivée par les allégations de D.J. contre
    lappelant « nest pas supporté par la preuve » et « [i]l [ny a] pas de preuve
    qui démontre que [la plaignante] voulait se venger contre [lappelant] ».

[25]

Selon la juge de procès, en « évaluant la
    totalité de la preuve, je suis daccord [que la plaignante] na pas créé de la preuve
    ou menti ». Mis en contexte, cette citation démontre que la juge de procès na
    tout simplement pas accepté largument de la défense que la plaignante aurait
    pu être motivée par les allégations de D.J. De plus, pour soutenir sa
    conclusion que « [la plaignante] est un témoin crédible », la juge de procès a
    cité les facteurs suivants :

a)

La plaignante aimait ses cousines, et daprès la
    juge de procès, elle naurait pas inventé de telles accusations pour détruire
    sa relation avec ses cousines quelle considérait comme ses meilleures amies ;

b)

La réaction familiale aux allégations de D.J.
    était très négative ;

c)

La divulgation de la plaignante à son amie en
    octobre 2015 soutient largument de lintimée quil ny a pas eu de fabrication
    récente de la plaignante ;

d)

Cette divulgation à lamie de la plaignante a eu
    lieu avant lacquittement de lappelant des accusations de D.J. ;

e)

La plaignante et D.J. ont témoigné quelles navaient
    jamais discuté des allégations ;

f)

La mère de la plaignante a témoigné que la
    plaignante et D.J. ne passaient pas beaucoup de temps ensemble et quelle ne
    les a jamais entendues discuter des allégations ;

g)

Il y avait une absence de motif pour fabriquer,
    selon la juge de procès ; et

h)

Le comportement de la plaignante lors de son
    entrevue avec la police et lors de son témoignage au procès et la corroboration
    de la preuve de la plaignante par dautres témoins pointent à la crédibilité de
    la plaignante.

[26]

Cette considération de plusieurs facteurs pour
    évaluer la crédibilité de la plaignante est semblable à la conclusion de la
    cour dans larrêt
Ignacio
, au para.
3,
    que « [p]laced in context, the trial judge rejected the motive to fabricate
    argument advanced by the appellant. He was entitled to consider the absence of
    evidence of a motive to fabricate as one of many factors in his credibility
    analysis ».
En gardant ce contexte à lesprit, il
    est possible de conclure que la juge de procès a déterminé quil y avait une
    absence de preuve de motif pour fabriquer et non une preuve dabsence de motif
    pour fabriquer. Si la juge de procès a conclu quil y avait une preuve dabsence
    de motif pour fabriquer, « [o]ne would expect such a finding to play a
    much more prominent role in the trial judges analysis of credibility than it
    did » :
Ignacio
, au para.
34. Comme dans
Ignacio
,
    au para. 59, la juge de procès en lespèce « considered the complainants
    credibility independent from [the] conclusion that there was an absence of
    evidence of a motive to fabricate. [T]he issue of motive to fabricate had been
    raised by the defence and the trial judge felt obliged to address it ».
Pour la juge de procès en lespèce, labsence de preuve de motif
    pour fabriquer était tout simplement un facteur parmi plusieurs à considérer
    dans lévaluation de la crédibilité de la plaignante : voir
Ignacio
,
    au para. 59.

[27]

De plus, la juge de procès navait aucun doute
    raisonnable de la culpabilité de lappelant pour ces raisons et les raisons additionnelles
    suivantes :

a)

La description de la plaignante de lincident où
    lappelant a demandé à la plaignante de frotter un bonbon contre son vagin était
    un « fait bizarre qui ne vient pas à lesprit facilement » et qui semblait réel ;

b)

Il était logique que lappelant ait dirigé la
    plaignante à des endroits où les caméras dans limmeuble des grands-parents
ne lenregistreraient pas en train dembrasser la plaignante
, contrairement aux représentations de la défense que lappelant
    naurait pas pris le risque de lembrasser dans les lieux publics de limmeuble
    ;

c)

A.J. avait corroboré la preuve de la plaignante que
    les cousines mangeaient les bonbons « Strap » et regardaient des bandes
    dessinées chez les grands-parents à lépoque des incidents, contrairement à
    lappelant qui avait nié que les filles regardaient des bandes dessinées à
    cette époque ;

d)

A.J. avait corroboré la preuve de la plaignante que
    lappelant sasseyait parfois sur le divan chez les grands-parents ; et

e)

Le noyau des allégations restait cohérent.

[28]

En somme, la juge de procès a rejeté la théorie
    de la défense que la plaignante avait un motif pour fabriquer les allégations
    et, après avoir rejeté cet argument, elle sest fondée sur lensemble des facteurs
    cité au para. 25 de cette décision pour accepter la preuve de la plaignante.

[29]

De plus, bien quelle ait cité labsence de
    motif pour fabriquer parmi les facteurs quelle avait considérés en acceptant
    la preuve de la plaignante, la juge de procès sest fondée sur un ensemble de
    facteurs cité au para. 27 de cette décision pour trouver lappelant coupable
    hors de tout doute raisonnable. Alors, le fardeau de la preuve na pas été
    renversé.

[30]

La retenue judiciaire simpose à la conclusion
    factuelle de la juge de procès :
Luceno
, au para. 34 ;
Housen
    c. Nikolaisen
, 2002 CSC 33, [2002] 2 R.C.S. 235, aux paras. 10, 25.

[31]

Ce moyen dappel est donc rejeté.

(3)

Lutilisation des déclarations antérieures
    compatibles de la plaignante

[32]

Lappelant maintient que la juge de procès a
    utilisé les déclarations antérieures compatibles de la plaignante pour
    renforcer sa crédibilité.

(a)

Le droit concernant lutilisation des
    déclarations antérieures compatibles

[33]

Lorsque la défense soulève des incohérences
    entre le témoignage au procès et les déclarations antérieures, la juge de procès
    peut considérer les cohérences afin de déterminer limpact des incohérences
    soulevées sur la crédibilité et la fiabilité de la preuve du témoin : voir
R. v. L.O.
, 2015 ONCA 394, 324 C.C.C. (3
e
) 562, aux paras.
    34-36 ;
R. v. Perkins
, 2015 ONCA 521, au para. 9 ;
R. v.
    Murray
, 2017 ONCA 393, 347 C.C.C. (3
e
) 529, au para. 152.

[34]

Dans larrêt
L.O.
, aux paras. 35-36, le
    juge Doherty a décrit la façon daborder les allégations dincohérences :

An isolated, minor inconsistency in a sea of
    otherwise consistent descriptions of the relevant events would have far less
    impact on [the complainants] credibility and reliability than would several material
    inconsistencies going to the heart of her allegations.

The jury had to consider the entirety of the
    evidence relating to [the complainants] various statements, including the
    consistencies in those statements, in deciding the impact of any inconsistencies
    in those statements on her credibility and reliability. To the extent that [the
    complainants] statements were consistent, especially on the central features
    of the allegations, that consistency could counter, or at least mitigate, the
    defence claim that [the complainant] was not credible or reliable because of
    her many prior inconsistent statements[.] [Citations omises.]

(b)

Lapplication du droit aux faits

[35]

Comme dans larrêt
L.O.
, au para. 39,
    lintimée au procès ne sest pas fiée aux déclarations antérieures compatibles
    de la plaignante pour la véracité de leur contenu, autre que la déclaration de
    la plaignante à la police admise en tant que preuve en vertu de lart. 715.1 du
Code criminel
.

[36]

Lavocat de la défense a présenté lors du contre-interrogatoire
    de la plaignante le témoignage de la plaignante de lenquête préliminaire afin
    dessayer de démontrer que sa preuve était incohérente.

[37]

La juge de procès pouvait alors évaluer les
    incohérences soulevées compte tenu de lensemble de la preuve, y compris les
    cohérences sur les points essentiels. Elle a rejeté largument de la défense
    quil existait des incohérences importantes au sein de la preuve de la
    plaignante pour les raisons suivantes :

Je ne suis pas daccord avec la [d]éfense que
    la question des détails nuise à la crédibilité de [la plaignante]. Je ne peux
    conclure que cette incohérence est importante pour ma décision. La divulgation
    de [la plaignante] était cohérente avec ce quelle a dit lors de son entrevue
    avec la police, à lenquête préliminaire et à ce procès. Le noyau de ses
    allégations na jamais changé. Il est vrai que la mémoire de [la plaignante] était
    parfois moins éclairée lors de son contre-interrogatoire. Cependant, je conclu[s]
    que cétait plus une fonction de son âge et de sa routine. Il est très
    important pour moi que son témoignage, relativement aux questions importantes, soit
    cohérent. En ligne avec les décisions de la Cour suprême au sujet du témoignage
    des enfants, il est important de prendre en considération lâge de la plaignante
    au moment des incidents allégués.

[38]

La juge de procès na pas utilisé les déclarations
    antérieures compatibles pour renforcer la crédibilité de la plaignante, mais pour
    adresser le point soulevé par la défense. Elle a conclu quil nexistait pas
    des incohérences matérielles et que le noyau des allégations restait cohérent.

[39]

De plus, comme affirme lappelant, lorsquune
    déclaration est admise en vertu de lart. 715.1 du
Code criminel
, cette
    déclaration devient partie du témoignage de la plaignante. Cependant, la juge de
    procès peut toujours tenir en compte les cohérences et les incohérences
    internes de la preuve du témoin, ce qui inclut la déclaration admise en vertu
    de lart. 715.1 du
Code criminel
, pour évaluer la fiabilité de la
    preuve et limpact des incohérences soulevées :
L.O.
, aux paras.
    43-44.

[40]

Les conclusions de la juge de procès concernant la
    crédibilité des témoins doivent être respectées, « sauf erreur manifeste et
    dominante » :
R. c. Gagnon
, 2006 CSC 17, [2006] 1 R.C.S. 621, au para. 20. Ce moyen dappel
    est donc rejeté.

(4)

Lévaluation des
incohérences
dans le témoignage de la plaignante

[41]

Lappelant maintient quil y a trois aspects du
    témoignage de la plaignante que la juge de procès na pas résolus dune mesure
    suffisante : (i) le fait que la plaignante ne pouvait pas se souvenir des
    dates des incidents lors de son témoignage, alors quelle se souvenait des
    dates dans sa déclaration à la police à peu près deux ans avant le procès ;
    (ii) lajout dans le témoignage de la plaignante dun endroit additionnel où
    lappelant lavait embrassée à limmeuble des grands-parents ; et (iii) le
    témoignage de A.J. que la plaignante partageait parfois des nouvelles de sa
    cousine D.J. après lavoir vue à lécole. Lappelant prétend que la juge de
    procès a accordé trop dimportance au jeune âge de la plaignante comme facteur
    déterminant pour résoudre les incohérences.

(a)

Le droit concernant le témoignage des jeunes
    enfants

[42]

En traitant le témoignage des jeunes enfants, les
    juges doivent « éviter de leur imposer les mêmes normes exigeantes qui sont
    applicables aux adultes » :
R. c. B. (G.)
, [1990] 2 R.C.S. 30,
    aux pp. 54-55. Alors, une « faille, comme une contradiction, dans le
    témoignage dun enfant ne devrait pas avoir le même effet quune faille
    semblable dans le témoignage dun adulte » :
B. (G.)
, à la
    p. 55. Sil y a des incohérences dans le témoignage, « surtout en ce qui concerne
    des questions connexes comme le moment ou le lieu », les juges doivent considérer
    « lâge du témoin au moment des événements en question » :
R.
    c. W. (R.)
, [1992] 2 R.C.S. 122, à la p. 134. Cependant, « cela ne
    veut pas dire que les tribunaux ne devraient pas apprécier soigneusement la crédibilité
    des témoins enfants et  que la norme de preuve doive être réduite à légard des
    enfants » :
B. (G.)
, à la p. 55
.

(b)

Lapplication du droit aux faits

[43]

La plaignante avait 12 ans lors des incidents et
    15 ans lors de son témoignage au procès.

[44]

La juge de procès a reconnu et a énoncé les
    principes applicables à lévaluation de la preuve des enfants. Elle a conclu
    que les failles dans la mémoire de la plaignante au sujet des dates lors de son
    témoignage étaient explicables par son âge et sa routine. La plaignante
    témoignait au sujet des événements qui ont eu lieu de manière routinière
    quelques années avant le procès, lorsquelle avait 12 ans. Le fait que sa
    mémoire était « parfois moins éclairée lors de son contre-interrogatoire »
    nétait pas une incohérence matérielle.

[45]

Quant à lendroit additionnel où lappelant
    avait embrassé la plaignante, la juge de procès a conclu raisonnablement quil « nest
    pas surprenant » quun enfant nait pas mentionné auparavant un incident
    davoir été embrassée parmi plusieurs autres incidents semblables. Ce nétait
    pas une incohérence matérielle. Encore une fois, le « noyau de ses allégations
    na jamais changé ».

[46]

Quant au témoignage dA.J. que la plaignante
    partageait des nouvelles de D.J., la juge de procès nétait pas obligée de
    répondre à chaque argument soulevé par la défense :
R. c. Dinardo
,
    2008 CSC 24, [2008] 1 R.C.S. 788, au para. 30. Elle a mentionné cet aspect de
    la preuve dA.J. De plus, bien que la plaignante ait nié quelle partageait des
    nouvelles de D.J. avec ses surs, elle avait confirmé quelle a eu des
    conversations avec ses cousines au sujet de leur sur. Limportant cest que la
    juge de procès a accepté que D.J. na
jamais discuté de ses allégations avec la plaignante.

[47]

Ces conclusions de fait doivent être respectées
    sauf erreur manifeste et dominante, dont lappelant na pas démontré :
Housen
,
    au para. 10. La retenue judiciaire simpose. Ce moyen dappel est donc rejeté.

(5)

Limportance accordée au comportement de la
    plaignante

[48]

Selon lappelant, la juge de procès a accordé
    trop dimportance au comportement de la plaignante quand elle témoignait.

[49]

Toutefois, la juge de procès a reconnu quelle
    ne devrait pas accorder trop dimportance au comportement des témoins et que «
    bien que le comportement soit un facteur pertinent dans une évaluation de la
    crédibilité, le comportement seul est un prédicteur notoirement non fiable de
    lexactitude de la preuve fournie par un témoin ». La juge de procès a aussi
    cité de la jurisprudence pour confirmer ce principe : voir notamment
Law
    Society of Upper Canada v. Neinstein
, 2010 ONCA 193, 99 O.R. (3
e
)
    1, au para. 66 ;
R. v. O.M.
,

2014 ONCA 503, 313 C.C.C. (3
e
) 5, au para. 34.

[50]

La juge de procès a considéré que la plaignante
    avait « démontré une réaction émotive forte » lorsquelle décrivait les
    attouchements sexuels : elle crachait, pleurait et tremblait lorsquelle
    parlait des incidents ; et elle a « commencé à crier » après que la défense
    avait suggéré que la plaignante mentait.

[51]

Pourtant, comme souligné au para. 25 de cette
    décision, le comportement de la plaignante nétait quun des facteurs que la
    juge de procès a considérés en évaluant la crédibilité de la plaignante. Ce
    moyen dappel est donc rejeté.

(6)

Lappel de la peine devrait être rejeté

[52]

Lappelant fait demande dautorisation dappel
    de sa peine. Il indique que la juge de procès na pas accordé assez dimportance
    aux circonstances atténuantes de lappelant lors de la détermination de la
    peine et elle a erré en imposant une peine manifestement non indiquée.

[53]

La juge de procès na commis aucune erreur de
    principe ayant une incidence sur la détermination de la peine et la peine nest
    pas manifestement non indiquée :
R. c. Lacasse
, 2015 CSC 64,
    [2015] 3 R.C.S. 1089, au para. 11 ;
R. c. Friesen
, 2020 CSC 9, 391
    C.C.C. (3
e
) 309, au para. 26.

[54]

Dans ses motifs pour la peine, la juge de procès
    était « daccord avec lénumération des facteurs atténuants offerte par la
    défense », incluant le fait que lappelant est responsable du
    « soutien de son épouse et de deux de ses filles »
et le fait quil était en libération provisoire sous
    caution selon des conditions strictes pendant plus de deux ans.

[55]

De plus, la peine demprisonnement de deux ans
    moins un jour nest pas manifestement non indiquée. Lappelant a été déclaré
    coupable davoir commis des actes sexuels à lendroit de sa nièce de 12 ans pendant
    une période prolongée. Il se situait en position de confiance envers la
    plaignante. Les incidents ont eu un grand impact sur la plaignante. Dans des
    circonstances semblables, des peines similaires ont été approuvées :
R. v.
    Manjra
, 2009 ONCA 485, 250
    O.A.C. 257, aux paras. 2-3, 28-32, autorisation de pourvoi refusée, [2009]
    C.S.C.R. no 393 ;
R. v. D.J.B.
, 2018 ONCA 566, aux paras. 1-3, 21 et 30. Ce
    moyen dappel est donc rejeté.

C.

CONCLUSION

[56]

Pour les motifs énoncés plus haut, lappel de la
    condamnation de lappelant est rejeté. La demande dautorisation dappel de la peine
    est accordée, mais lappel de la peine de lappelant est rejeté.

Rendu le : 30 avril 2021 « K.M.v.R. »

« J.A.
    Thorburn j.c.a. »

« Je
    souscris. K. van Rensburg j.c.a. »

« Je
    souscris, M.L. Benotto j.c.a. »


